         Case 2:18-cr-00251-RFB-NJK Document 75 Filed 02/21/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     HEIDI OJEDA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 12223
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Heidi_Ojeda@fd.org

 7   Attorney for Joseph Skeirik

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                            Case No. 2:18-cr-00251-RFB-NJK

12                  Plaintiff,                                STIPULATION TO CONTINUE
                                                                REVOCATION HEARING
13           v.
                                                                     (Fifth Request)
14   JOSEPH SKEIRIK,

15                  Defendant.

16
17           IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Brian Y. Whang, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Heidi Ojeda, Assistant Federal Public Defender, counsel for Joseph Skeirik, that the
21   Revocation Hearing currently scheduled on February 25, 2021, be vacated and continued to a
22   date and time convenient to the Court, but no sooner than thirty (30) days.
23           This Stipulation is entered into for the following reasons:
24           1.     Probation filed an addendum alleging new law violations. The government has
25   indicated that they will be indicting Mr. Sheirik on additional charges stemming from this
26   Petition.
       Case 2:18-cr-00251-RFB-NJK Document 75 Filed 02/21/21 Page 2 of 3




 1         2.     Mr. Sheirik is in custody and agrees to the continuance.
 2         3.     The parties agree to the continuance.
 3         This is the fifth request for a continuance of the revocation hearing.
 4         DATED this 19th day of February 2021.
 5
 6   RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
     Federal Public Defender                         United States Attorney
 7
 8
     By /s/ Heidi Ojeda                              By /s/ Brian Y. Whang
 9   HEIDI OJEDA                                     BRIAN Y. WHANG
     Assistant Federal Public Defender               Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
         Case 2:18-cr-00251-RFB-NJK Document 75 Filed 02/21/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:18-cr-00251-RFB-NJK
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     JOSEPH SKEIRIK,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                          April 8, 2021
     Thursday, February 25, 2021 at 1:30 p.m., be vacated and continued to ________________ at

12                9 00 __.m.;
     the hour of ___:___ a    or to a time and date convenient to the court.

13          DATED this 21st
                       ___ day of February 2021.

14
15
                                                 RICHARD F. BOULWARE, II
16
                                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
